Title: To John Adams from John Quincy Adams, 17 November 1794
From: Adams, John Quincy
To: Adams, John


N. 3.
My dear Sir
Amsterdam November 17. 1794.

The day before yesterday, I had my Audience of the Stadtholder and delivered him my credentials. He enquired after you, mentioned the time of your arrival here and that of your acknowledgment and reception asked me if I was not here with you, and whether I did not study at Leyden.
Yesterday I came here by the Schuyts through Leyden and Haerlem; I had not been here an hour before I was informed that General Eustace, an American citizen, had been arrested in the morning by order of the magistracy, and that his papers had been seized, and sent to the Hague.
This day one of his friends here applied to me, requesting me to interpose in his behalf. Nothing exceptionable was found it seems among his papers, and he expects to be soon released.—I shall endeavour to see him to-morrow, but I do not see what service I can render him, and am under some embarassment how to conduct in respect to his situation. He has served as a general in the french service, since their war with this Country, but affirms that he resigned his command, and withdrew from their service immediately upon his receiving the President’s proclamation, declaring the neutrality of the United States.
Under these Circumstances there is certainly some plausible reason for the government here to assign in justification of themselves for arresting him; and I can only sollicit his release as an indulgence, even if nothing exceptionable should appear among his papers.
He is however as a Citizen of the United States, entitled to every proper exertion on my part, for securing to him the privileges of our neutrality, as far as he has not personally forfeited his right to them.
Since I wrote you last Nimeguen has capitulated, and the french troops have crossed the Wahal. The army that has been for two months employed in beseiging Maestricht is now released, and their next attack is expected to be directed against Breda and Geertreydenberg.
It is not certain that the king of Prussia has made a separate Peace, but he is of no service to the allies in this Country. A reinforcement of Austrians was expected, and had actually advanced into Guelderland; but have fallen back again. Whether from the apprehension of not being able to make the junction, or on account of negotiations supposed to be pending between the Emperor and France, is not ascertained.
In a very curious political memorial lately published, from the manuscripts found in the cabinet of Louis the 16th. a copy of which I shall send you, the writer speaking of Holland, says "Elle a peur de tout, souffre tout, se plaint de tout, et ne se garantit de rien." This is indeed a very exact description of her present situation. She fears every thing, and has every thing to fear. She suffers every thing; for between her allies and her enemies she finds scarcely any other difference than the name. She complains of every thing, for in every thing she has cause of complaint; and yet in the midst of all her distress and danger she guards against nothing. The Patriots, so called, scarcely conceal their wish to be conquered, and the partizans of the present Government curse their allies, but do not so much as lift a finger in their own defence.
They seem to think that an Orange cockade in their hats is equivalent to the most heroic self-devotion, and so far are they from thinking of any personal sacrifice or exertion, that they can scarcely be induced to lend a stuyver of their money. The Stadtholder some time since opened a loan for two or three millions of guilders; it has not filled even to the sum of five hundred thousand. I leave you to judge what is to be expected from such friendship as this.
I have seen one of the Messrs: Willinks’, and delivered to him your letter, together with the obligations and coupons, one of which, it seems, has drawn a prize of a thousand guilders in the last Lottery, as those Gentlemen have already written you.
I shall write again by an early opportunity, and in the mean time remain in all duty and affection your Son 
John Q. Adams.